Citation Nr: 0632123	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran's last VA 
examination was conducted in November 2004.  In his April 
2006 Travel Board testimony, the veteran testified that his 
current symptoms are worse than those depicted during that 
examination.  Therefore, a contemporaneous and thorough VA 
examination is required to determine the severity of the 
bilateral hearing loss.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine the severity 
of his bilateral hearing loss.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate by the RO, the RO should 
again review the veteran's claim.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



